Filed 1/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 3







State of North Dakota, 		Plaintiff and Appellee



v.



Daniel Scott Pelzl, 		Defendant and Appellant







No. 20100227







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 3rd Ave. N., Wahpeton, N.D. 58075, for plaintiff and appellee; submitted on brief.



Jason M. Hastings (argued), Hastings Law, L.L.C., P.O. Box 196, Fergus Falls, Minn. 56538, for defendant and appellant.

State v. Pelzl

No. 20100227



Per Curiam.

[¶1]	
Daniel Pelzl appeals from the trial court’s amended judgment revoking his probation.  On appeal, Pelzl argues the trial court erred in revoking his probation because the probationary conditions set by the court were unrealistic.  We affirm under  N.D.R.App.P. 35.1(a)(2), (4) and (7).  
See, e.g.
, 
State v. McAvoy
, 2007 ND 178, ¶¶ 9, 18, 741 N.W.2d 198 (holding the trial court’s factual findings of a probation violation were not clearly erroneous and concluding the court did not abuse its discretion in revoking the defendant’s probation).  

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner